Preliminary objection overruled. This court may entertain the application, either upon notice or without notice, under sections 897 and 898 of the Civil Practice Act. Lazansky, P. J., Hagarty and Carswell, JJ., concur; Kapper, J., with whom Seeger, J., concurs, dissents upon the following ground: The application here made is on the same papers as those upon the application for like relief made to the justice who granted the order, and section 897 of the Civil Practice Act permits applications in the alternative but not successively to different courts or justices. The proof upon which the order was granted did not show that sufficient ground existed therefor. (Civ. Prac. Act, § 881.) Seeger and Carswell, JJ., concur; Lazansky, P. J., and Hagarty, J., concur in result, being of opinion that such an injunction order may not be granted since there is an adequate remedy under article 66 of Civil Practice Act; Kapper, J., dissents, being of opinion that *652under section 878 of the Civil Practice Act an injunction was proper as affecting plaintiff’s rights respecting the stock which is the subject of the action. Motion to vacate granted.